Mr. Justice Marrero
delivered the opinion of the Court.
Arturo Izquierdo filed a complaint of “Nullity, Revendi-cation, Claim for Fruits, and Other Reliefs” against Julio Izquierdo Serrano, the heirs of Josefa Godinez (naming them), The West Indies Missions Board of the United Lutheran Church in America, Inc.,1 and José Antonio Iz-quierdo Rivera. In the first cause of action it is alleged that Dr. Eladio Izquierdo Serrano died intestate on October 10, 1932, leaving as his sole and universal heirs his children, Alfredo Izquierdo Negrón and José A. Izquierdo Rivera; that at his death Dr. Izquierdo Serrano was the owner of the properties described under letters A, B, C, D, E, and F; that the property described under letter “A” is recorded in the Registry of Property of Bayamón under No. 606 of Cataño, and that on October 11, 1938 it was sold at a tax sale and adjudicated to Josefa Godinez, and it is at present occupied by the defendant, Julio Izquierdo Serrano; that the property described under letter “B” is at present No. 640 of Cataño which was sold at a tax sale on above-mentioned date and awarded to Josefa Godinez, and is also occupied at present by the defendant, Julio Iz-quierdo Serrano; that the property described under letter “C”, grouped with properties Nos. 642, 610, and 640, thereby forming property No. 660, was also sold at a tax sale on above-mentioned date, and awarded to Josefa Godinez, who sold it as thus grouped to María Felipa Viana, who thereafter sold it to Manuel Barreto Pérez, and the latter to The Lutheran Church, and is recorded at folio 120, volume 9 of Cataño, the property thus grouped being described under letters C, D, and E; that the property described under letter “D” was sold at public auction on September 24, 1938, *70adjudicated to Josefa Godinez, and grouped with, property “C”; that the property described under letter “E” was likewise consolidated with property “C”, sold at public auction on August 30, 1938, awarded to Josefa Godinez, who thereafter sold it as above stated, and is occupied at present by The Lutheran Church; that the property described under letter “F” was sold at public auction on August 30, 1938, and awarded to Josefa Godinez, and is held at present by Julio Izquierdo Serrano or The Lutheran Church; that while those properties were in possession of Julio Izquierdo Serrano and Josefa Godinez, they collected and appropriated for themselves the rents yielded, and under those circumstances they conceived a plan to take for themselves the properties in question and to deprive the legal heirs of Dr. Eladio Izquierdo Serrano of the said properties; that, despite the fact that they received sufficient income to take care of the property taxes and the preservation of the properties, the said Julio Izquierdo Serrano and Josefa Godinez failed to pay the taxes thereon for the deliberate purpose of causing, as they did cause, that the properties be sold on above-mentioned dates and adjudicated to Josefa Godinez; that since Alfredo Izquierdo Negrón and José A. Izquierdo Rivero succeeded Dr. Eladio Izquierdo Serrano on April 27, 1936, Alfredo sold all his rights in the inheritance to Manuela Quintero Izquierdo and Manuel Godinez Caloca, share and share alike; that the share acquired by Manuel Godinez Caloca was intended to conceal the real acquirer of such share, who was his sister, Josefa Godinez; that Manuela Quintero Izquierdo assigned and sold her rights and actions in the described properties to the plaintiff, Arturo Izquierdo, by an instrument signed on April 6, 1954, in the city of Miami, Florida, the lawful owners of the described properties being Arturo Izquierdo who held 25%, José Antonio Izquierdo Rivera, 50%, and Manuel Godinez Caloca 25%.
As a second cause of action it was alleged in the complaint that all the properties described under letters A and *71F were sold at public auction, specifying the date on which they were sold and their selling price; that the same were awarded to Josefa Godinez, who was married to the defendant, Julio Izquierdo Serrano; and that each and every one of the said tax sales were fraudulently procured for the purpose of depriving the heirs of Dr. Izquierdo Serrano of those properties, since no notice was given in any one of them to the said heirs to give them an opportunity to redeem the properties, notwithstanding the fact that the Treasurer of Puerto Rico knew the heirs and assigns of Dr. Izquierdo Serrano at the time of the commencement of the proceeding which culminated in the public auction and award to Josefa Godinez of each and every one of the properties.
As a third cause of action, it was alleged that since the public auctions of the properties in question are null and void, the subsequent transfers made by Josefa Godinez are likewise null and void. And as a fourth cause of action, it was alleged that the described properties have or should have produced rent in the sum of $20,000.
It is further alleged in the complaint that José A. Iz-quierdo Rivera and the defendants surnamed Godinez are joined as defendants, because the former as well as the latter are necessary parties and they refused to join as plaintiffs in the complaint; that Julio Izquierdo Serrano is joined as a defendant in his capacity as surviving spouse of Josefa Godinez; and that the properties in question have a total value of $50,000. It is prayed, among other things, that the registration made in the Registry of Property of Bayamón in favor of the persons mentioned be cancelled.
The Lutheran Church, Manuel Godinez, and Julio Iz-quierdo Serrano filed separate motions of dismissal on the ground that the complaint does not state facts sufficient to determine a cause of action. From the order entered by the Superior Court of Puerto Rico, Bayamón Part, granting the motion to dismiss filed by the former (The Lutheran Church), we quote the following paragraphs:
*72“From the complaint it appears that the defendant, The West Indies Missions Board of the United Lutheran Church in America, Inc., acquired the property, which consists of a group of properties previously consolidated and sold at a tax sale, by purchase from Manuel Barreto Pérez; that the latter acquired the same by purchase from María Felipa Viana; and that the latter acquired it by purchase from Josefa Godinez, to whom they were awarded at the public auctions referred to.
“The complaint does not allege that the defects noted therein, if any, appear from the Registry of Property, and it is a well-settled rule of the Supreme Court of Puerto Rico that the acts or contracts done or executed by a person who appears from the Registry to have a right so to do WILL NOT BE INVALIDATED WITH RESPECT TO THIRD PERSONS after the same have been admitted to record, although 'the right of the party executing them be subsequently annulled or resolved by virtue of a title of prior date not recorded in the Registry or FOR REASONS WHICH DO NOT CLEARLY APPEAR FROM THE REGISTRY ITSELF. Rodríguez v. Castaing, et al., 7 P.R.R. 360; Expósito v. Robert, 11 P.R.R. 14; Abella v. Ata-nacio [sic] et al., 14 P.R.R. 485, and in particular Annoni v. Heirs of Nadal, 59 P.R.R. 638. This is also provided by art. 34 of the Mortgage Law. It is well to indicate that, although the complaint alleges that on April 27, 1936 Alfredo Izquierdo Negrón sold all his rights and actions in the inheritance of Dr. Eladio Izquierdo Serrano to Manuela Quintero Izquierdo and Manuel Godinez Caloca, share and share alike, and that Manuela Quintero assigned and sold on April 6, 1954 all her rights and actions to plaintiff herein, the complaint does not allege either that such hereditary rights and subsequent assignments and transfers were recorded or mentioned in the Registry of Property at the date in which the property was acquired by third persons. Consequently, there is nothing in the Registry, according to the complaint itself, that could serve as notice to the said defendant of possible claims against her, or as to the alleged defects.”
Plaintiff requested reconsideration, but the same was denied. Regarding the other two motions to dismiss, the lower court concluded “that this complaint does not state a cause of action against any of the defendants.” Plaintiff then moved for judgment because the complaint was not *73susceptible of amendment. The court rendered judgment as requested and plaintiff appealed therefrom.
Appellant’s sole contention is that the lower court erred “in granting the motion to dismiss.” As stated in Cruz v. Ramirez, 75 P.R.R. 889, 892:
“. . . the sufficiency of a complaint should be considered in the light of the situation most favorable to plaintiff, and . . . a complaint should not be dismissed unless it appears with certainty that plaintiff is entitled to no relief under any state of facts which could be proved in support of his claim. Cruz v. Ortiz, 74 P.R.R. 298, 301, and cases cited therein. According to the system of the Rules of Civil Procedure, the purpose of the complaint in itself is not to state with precision the issues, but to notify the defendant of the essence of the claim against him. (Komer v. Shipley, 154 F.2d 861; Moore v. Erie County Agr. Society, 12 F. R. D. 6; Moore’s Federal Practice, 2d ed., Yol. 2, pp. 1648, 1649, § 8.13.) One of the principal reasons for justifying this liberal construction of a complaint is the fact that the parties have recourse to other reliefs, under the rules, to determine with more accuracy the context, the exact nature, and the particulars of plaintiff’s claim; such relief includes discovery, inquiry and pre-trial hearing. Hickman v. Taylor, 329 U. S. 495, 500, 501; 2 Moore, op. cit., at p. 1652, § 8.13.”
Let us see whether the complaint, interpreted in the light of the situation most favorable to plaintiff, states a cause of action against the defendants or any one of them.
As to The Lutheran Church, there is no question that the complaint does not state facts to constitute a cause of action. It appears clearly from the complaint that as soon as the properties described under letters C, D, and E were sold at public auction,2 they were recorded in the Registry of Property in favor of the grantee, Josefa Godinez; that the latter sold the properties to María Felipa Viana, who in turn transferred them to Manuel Barreto Pérez, from *74whom the defendant, The West Indies Lutheran Church, had acquired them. However, the complaint does not reveal that the defects in the public auctions, or any defects which may render defendant’s title void, appear from the Registry of Property. The Lutheran Church is, therefore, a third party which acquired in good faith. The action brought does not lie against it. As stated in the summary of Pérez v. Cancel, 76 P.R.R. 625:
“Third-party mortgagees are those who acquire by onerous title from a person who in turn acquired in a distress proceeding for delinquent taxes, when it is not shown that the latter took part in the proceeding or when the registry does not clearly show the defect of acquisition in the proceeding in question.”
See, also, Hernández v. Caraballo, 74 P.R.R. 27, 34.
Nor does the complaint state a good cause of action against Manuel Godinez Caloca. It will be recalled that it is specifically alleged therein that Dr. Izquierdo Serrano died intestate in 1932, leaving properties which were inherited by his children, Alfredo Izquierdo Negrón and José A. Izquierdo Rivera, as his sole and universal heirs; also, that in 1936 Alfredo sold all his rights in the said inheritance to Manuela Quintero Izquierdo and Manuel Godinez Caloca, share and share alike; and that in 1954 Manuela assigned and sold her rights and actions in the said properties to the plaintiff, Arturo Izquierdo. Therefore, the title of defendant Godinez Caloca, as acquirer of 25 per cent of the properties, stems from the same source as plaintiff’s. Consequently, even if the latter’s claim were successful, such success would in no way affect Godinez Caloca’s share. The plaintiff seems to so admit it when he expressly alleges in his complaint that the owners of the described properties are he (Arturo Izquierdo) in a proportion of 25 per cent, José Antonio Izquierdo Rivera in a proportion of 50 per cent, and Manuel Godinez Caloca in a proportion of 25 per cent. Therefore, the lower court acted correctly in granting the *75motions of dismissal filed by The Lutheran Church and Manuel Godinez Caloca.
 However, the situation is different as to Julio Izquierdo Serrano. He is not a third party. Cf. Rivera v. Melendez, 72 P.R.R. 404, 410; Olmedo v. Rivera, 65 P.R.R. 45, 49. For the purposes of the motion to dismiss, the allegations of the complaint must be taken as true. Boulón v. Pérez, 70 P.R.R. 941; Secretary of Labor v. Bird, 78 P.R.R. 161, 165; Sacarello v. Retirement Board, 75 P.R.R. 253, 259; Walker v. Tax Court, 72 P.R.R. 651, 658; González v. Hawayek, 71 P.R.R. 493, 494. Here it is clearly alleged that he, Julio Izquierdo Serrano, was the husband of the grantee, Josefa Godinez; that while the described properties were in possession of both, they collected the rents yielded for their own benefit, and conceived a plan to take for themselves the properties in question and to deprive the legal heirs of Dr. Izquierdo Serrano of the said properties; that, despite the fact that they received sufficient income to take care of the property taxes, they failed to pay the same for the deliberate purpose of causing, as they actually did, the sale of the properties at public auction and their adjudication to Josefa Godinez, and that each and every one of the said auctions was fraudulently procured, since in none of them notice was given to the heirs of Dr. Izquierdo Serrano. Therefore, it is expressly alleged in the complaint that Julio Izquierdo Serrano was aware of the defects which invalidate his title to properties A, B, and F. See Olmedo v. Rivera, supra; Ninlliat v. Suriñac et al., 24 P.R.R. 61, 69; Carlo v. Ferrer, 27 P.R.R. 203, 223; Falcon v. Heirs of Ignacio, 33 P.R.R. 933, 937. As to him, the complaint states a good cause of action. Therefore, the lower court erred in rendering judgment dismissing the complaint as to Julio Izquierdo Serrano.3
*76The judgment appealed from will be affirmed as to The Lutheran Church and Manuel Godinez Caloca, reversed as to Julio Izquierdo Serrano, and the case will be remanded to the original court for further proceedings as to the said defendant.
Mr. Justice Negrón Fernández and Mr. Justice Sifre concur in the result.

We will hereafter refer to the West Indies Missions Board of the United Lutheran Church in America merely as The Lutheran Church.


 We will not refer here specifically to the property described under letter P because, as to this, it is stated in the complaint that Julio Izquierdo Serrano or The Lutheran Church holds the possession at present, without specifying which one, nor how either one came into such possession.


 In its order of September 10, 1954, the trial court stated that the complaint “does not state a cause of action against any of the defendants.” The court was not justified in reaching such a conclusion as to those defendants who did not appear at all in the proceeding.